Mr. Presiding Justice Dibell delivered the opinion of the court. 2. Schools and school districts, § 184*—when right of parent to have tuition of child at high schools in another district paid by his district exists. Under Rev. St. 1913, ch. 122, secs. 470-470g [Cal. Ill. St. Supp. 1916, ¶ 10143(1)—10143(8)], providing that the pupils who are graduates of the eighth grade and are resident in districts not providing a recognized four-year high school course shall be admitted upon the payment of tuition to any recognized high school for the completion of such portion of a four-year high school. course as is not provided by the home districts, and that the tuition of such pupils shall be paid by the district in which they reside “from any funds not otherwise appropriated,” directors of a district may not defeat the right of a parent to have the tuition of his child for a current year at such a high school paid, out of the funds of the district, by dividing up the amount levied for educational purposes so as to appropriate to other purposes all the sum levied for educational purposes.